Title: To Thomas Jefferson from Frederick Winslow Hatch, 28 October 1824
From: Hatch, Frederick Winslow
To: Jefferson, Thomas

Dear SirThursday Morng—28th Oct 1824—Being absent on my Northern tour; at the close of the last session of my little school; the Account for the tuition of your Grandsons was not sent to you.—I forward it now by way of Memorandum, supposing the subject to have escap’d your  recollection, but, wishing you to consult your own convenience as to the payt.—I am happy to inform you, that the boys are at present doing very well, studious & improving.—I am very respectyF W HatchT Jefferson Esqr to F W HatchFor tuition of his Grandsons one Session ending June 19th 1824—60$